Citation Nr: 0011743	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  94-43 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased initial rating for post traumatic 
stress disorder, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 10 
percent initial rating, for post traumatic stress disorder.  
He filed an August 1993 notice of disagreement regarding this 
initial disability rating, commencing this appeal.  He was 
sent a September 1993 statement of the case, and responded 
with a November 1993 VA Form 9 substantive appeal, perfecting 
this appeal.  He was also afforded a personal hearing at the 
RO in May 1994.  

In September 1994, the veteran's disability rating for post 
traumatic stress disorder was increased from 10 to 30 
percent.  However, because there has been no clearly 
expressed intent on the part of the veteran to limit his 
appeal to entitlement to a specified disability rating, the 
VA is required to consider entitlement to all available 
ratings for that disability.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) [citing AB v. Brown, 6 Vet. App. 35, 38 
(1993)].  Accordingly, this issue remains in appellate 
status.  


FINDING OF FACT

The veteran's post traumatic stress disorder renders him 
substantially incapable of obtaining or retaining gainful 
employment.



CONCLUSION OF LAW

The criteria for the assignment of a 100 percent initial 
rating for post traumatic stress disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed an application for service connection for 
post traumatic stress disorder in March 1993.  After 
consideration of the evidence, the RO awarded service 
connection, with a 10 percent disability rating, for post 
traumatic stress disorder in June 1993.  The veteran 
responded with a timely notice of disagreement regarding this 
initial disability rating, and this appeal was initiated.  

In support of his claim, the veteran has submitted numerous 
statements from his private counselor, E.S., C.S.W.  Several 
written medical opinion statements, dated February 1993, 
December 1993, July 1998, and May 1999, as well as various 
clinical treatment notations, have been received by the VA.  
E.S. has treated the veteran on a regular basis for 
psychiatric complaints since October 1989.  According to her 
treatment summaries, he has intense anger and depression due 
to his post traumatic stress disorder, and this disability 
severely impairs him both socially and occupationally.  His 
work history has been sporadic since he began treatment in 
1989, and he has never been involved in any serious personal 
relationships with members of the opposite sex.  He also has 
infrequent, if any, social contacts with friends or family 
members.  In the opinion of E.S., the veteran's most recent 
Global Assessment of Functioning (GAF) score is 40.  His 
diagnoses include post traumatic stress disorder, agitated 
depression, and a personality disorder.  

The veteran testified on his own behalf at a personal hearing 
at the RO in May 1994.  He stated that he left or was fired 
from most of his past jobs because he could not tolerate 
authority and did not like the "regiment of 9 to 5."  He 
also sleeps poorly, due to nightmares and anxiety, and is not 
involved in any close personal relationships.  He abused 
drugs and alcohol immediately after his separation from 
service, but has now been abstinent from those substances for 
many years.  Overall, he felt his post traumatic stress 
disorder symptoms prevent him from retaining a regular full-
time job.  

Also of record is a July 1994 statement from L.A.W., M.D., 
who treated the veteran from May 1989 to June 1993.  Dr. W. 
described the veteran as "unable to maintain steady 
employment" due to his post traumatic stress disorder 
symptoms.  He is also unable to maintain intimate personal 
relationships due to problems over autonomy and control.  

Several statements were received from individuals who had 
dealt with the veteran in an occupational capacity over the 
years.  In a July 1998 statement, the local union 
representative described the veteran's employment as 
"infrequent and spotty."  He displays "consistent 
difficulty with superiors, . . . insubordination, . . . and 
various other anti-social behaviors" which have resulted in 
his dismissal from several jobs.  According to an August 1998 
statement from a unit manager at a private hospital, the 
veteran worked as a part-time aide at that facility for 
several months in 1993 and 1994.  He had frequent arguments 
with co-workers and superiors, and failed to report for work 
on several occasions.  Overall, he created "chaos" in the 
unit whenever he worked, and the manager "gladly accepted 
[the veteran's] resignation."  Finally, a brief November 
1998 statement was received from the owner of a local 
business who had hired the veteran through the local union as 
a plumbing contractor.  He stated that to list the problems 
caused by the veteran at the work site "could fill pages," 
and he would never hire the veteran again.  

The veteran was last examined by the VA in November 1998.  He 
appeared to be depressed and agitated, and reported an 
increasing number of "panic attacks," characterized as 
episodes of extreme anxiety.  He tended to keep to himself 
and does not get along with others.  His sleep is poor due to 
anxiety and nightmares.  He also reported some thoughts of 
suicide.  The examiner diagnosed post traumatic stress 
disorder, with "much depression, agitation, and anxiety."  
His GAF score was listed as 33.  

Analysis

The veteran seeks an increased initial rating for his service 
connected post traumatic stress disorder, currently rated as 
30 percent disabling.  A claim for an increased rating for a 
service connected disability is well grounded where the 
veteran asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  As the veteran has alleged an increase in the 
severity of his service connected disability, his claim is 
well grounded, and the VA's statutory duty to assist 
attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  When the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1999).  

The provisions of the rating schedule for determining the 
disability evaluations for mental disorders were changed 
effective November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, revised statutory or regulatory provisions may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
1999); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 
12 Vet. App. 55, 57 (1998).  

In the present case, the veteran initiated his claim in March 
1993, prior to the regulatory changes.  Therefore, in light 
of Karnas, the veteran is entitled to evaluation of his 
increased rating claim under both the new and the old 
criteria.  The RO afforded the veteran an additional VA 
psychiatric examination in November 1998, and reconsidered 
his claim under all applicable laws and regulations in 
January 2000; thus, a remand for this purpose is not 
necessary.  

Currently, the veteran's post traumatic stress disorder is 
rated as 30 percent disabling.  Post traumatic stress 
disorder is evaluated under the provisions of 38 C.F.R. 
Diagnostic Code 9411.  Under this code, prior to the 
amendments of November 7, 1996, a 100 percent rating was 
assigned when there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; or when 
the veteran is demonstrably unable to obtain or retain 
employment.

As amended effective November 7, 1996, the rating criteria 
provide for a 100 percent rating when the evidence reflects 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

For the reasons to be discussed below, the medical evidence 
establishes that a 100 percent (total) disability rating is 
warranted for the veteran's post traumatic stress disorder.  

Considering the veteran's symptoms first in light of the 
criteria in effect prior to November 1996, the medical 
evidence indicates that the veteran is unemployable due to 
his post traumatic stress disorder, based on the assessment 
of several qualified medical experts.  He has consistently 
reported nightmares, depressed mood, social isolation, 
suicidal ideation, and extreme anger and irritability, and he 
has been unable to hold a steady full-time job since the 
early 1990's.  A Global Assessment of Functioning (GAF) score 
of 40 has been assigned the veteran, according to the 
November 1998 VA psychiatric examination report, and his own 
private counselor has assigned a GAF score of 33.  The GAF is 
a scale reflecting the subject's psychological, social, and 
occupational functioning.  Carpenter v. Brown, 8 Vet. App. 
240 (1995).  According to the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), a GAF score between 31-
40 represents "major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood."  American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed., pp. 46-47 
(1994).  Another private psychiatrist, Dr. L.W., described 
the veteran as "unable to maintain steady employment" due 
to his post traumatic stress disorder symptoms.  These expert 
psychiatric assessments are supported by several statements 
from the veteran's occupational supervisors, who have 
described him as belligerent, rebellious against authority 
figures, and a generally disruptive presence in the 
workplace.  

The totality of the record suggests the veteran is 
demonstrably unable to obtain or retain employment due to his 
post traumatic stress disorder, as would warrant a 100 
percent disability rating under the criteria in effect prior 
to November 1996.  These opinions have been given by 
competent medical experts who have evaluated the veteran on 
multiple occasions and in light of his medical history.  
There is no significant medical evidence to the contrary, and 
sufficient examination and treatment have been afforded the 
veteran in this case.  In light of 38 C.F.R. §§ 4.3 and 4.7, 
described above, his Global Assessment of Functioning scores, 
and the diagnoses of "major impairment" are sufficient to 
warrant an increased (total) rating to 100 percent.  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
his claim for service connection has the service connected 
disability been less disabling than as currently rated.  The 
disability has, however, presented a degree of impairment 
equal to a 100 percent rating since the effective date of the 
claim.  


ORDER

An increased initial rating, to 100 percent, is warranted for 
the veteran's post traumatic stress disorder.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

